Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mushtaq A. Sheikh, M.D.
(PTAN: J300085637; NPI: 1356422349),

Petitioner
v.
Centers for Medicare & Medicaid Services.

Docket No. C-13-1329

Decision No. CR3160

Date: March 18, 2014

DECISION

The effective date of Medicare enrollment of Petitioner, Mushtaq A. Sheikh, M.D., was
February 12, 2013, with a 30-day retrospective billing period from January 13, 2013 to
February 12, 2013.
I. Background
National Government Services (NGS), a Medicare contractor, notified Petitioner by letter
dated May 21, 2013, that his Medicare enrollment application had been approved with an

effective date of January 13, 2013.' Centers for Medicare & Medicaid Services (CMS)
Exhibit (Ex.) 12.

' NGS erroneously refers to Petitioner’s “effective date” as January 13, 2013, in both the
initial and the reconsideration determinations. CMS Exs. 1, 12. January 13, 2013, is
actually the retrospective billing date as explained hereafter. CMS Motion for Summary
Judgment (CMS Br.) at 1.
On July 16, 2013, Petitioner requested reconsideration of the initial determination and
requested that his “effective date” be changed to January 2, 2013, the date he first began
treating Medicare beneficiaries at a nursing home. CMS Ex. 13 at 2. NGS notified
Petitioner by letter dated July 27, 2013, that his request for an earlier effective date was
denied on reconsideration. CMS Ex. 1. On September 13, 2013, Petitioner filed a
request for hearing (RFH) before an administrative law judge (ALJ). This case was
assigned to me for hearing and decision, and I issued an Acknowledgment and Prehearing
Order (Prehearing Order) on September 27, 2013.

On October 28, 2013, CMS filed a motion for summary judgment with CMS Exs. 1
through 16. Petitioner failed to file his prehearing exchange as directed by my
Prehearing Order. On December 13, 2013, I issued an order for Petitioner to show cause
why his case should not be dismissed for abandonment. Petitioner responded by email on
December 26, 2013, stating that he wanted his case heard and decided. On December 31,
2013, I issued an order extending the time for Petitioner to respond to the order to show
cause and the CMS motion for summary judgment, advising him that email was not an
acceptable way to respond. On January 14, 2014, Petitioner again responded by email.
Because Petitioner’s email was not responsive to my December 31 Order, the attorney
advisor assisting me with this case contacted Petitioner. Petitioner informed my attorney
advisor that he would not be filing further documents and that he wished for the case to
be decided on the documents he previously submitted. I conclude that Petitioner has not
abandoned his request for hearing and his waiver of further submissions is accepted.
Petitioner has not objected to CMS Exs. | through 16, which are admitted as evidence.
Petitioner’s request for hearing filed on September 13, 2013 and admitted as CMS Ex.
15, is treated as Petitioner’s written argument. The NGS letter dated July 27, 2013 filed
by Petitioner with the request for hearing is in evidence as CMS Ex. 1. The customer
copy of the “Express Mail” receipt addressed to Medicare Division at P.O. Box 5302 in
ZIP Code™ 13902, with a shipping date of January 30, 2013 that was filed with the
request for hearing, is admitted as P. Ex. 1 and is considered so marked.

II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.”

“ A “supplier” furnishes services under Medicare and the term supplier applies to

physicians or other practitioners and facilities that are not included within the definition
(Continued next page.)
Act §§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors such as NGS. Act § 1842(a)
(42 U.S.C. § 1395u(a)).

Qualified physician services, subject to some limitations, are covered by Medicare Part B
for those physicians enrolled in Medicare. Act §§ 1832(a) (42 U.S.C. § 1395k(a));
1861(s)(1) (42 U.S.C. § 1395x(s)(1)); 42 C.F.R. § 410.20. “Physician’s services” are
professional services performed by physicians, including surgery, consultation, and
home, office, and institutional calls (with certain exceptions). Act § 1861(q) (42 U.S.C.
§ 1395x(q)); 42 C.F.R. § 410.20.

The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a provider or
supplier must be enrolled in the Medicare program and be issued a billing number to have
billing privileges and to be eligible to receive payment for services rendered to a
Medicare-eligible beneficiary.

The effective date of a physician’s enrollment in Medicare is governed by 42 C.F.R.

§ 424.520(d). The effective date of enrollment for a physician may only be the later of
two dates: the date when the physician filed an application for enrollment that was
subsequently approved by a Medicare contractor charged with reviewing the application
on behalf of CMS; or the date when the physician first began providing services at a new
practice location. 42 C.F.R. § 424.520(d). The date of filing of the enrollment
application is the date on which the Medicare contractor receives a signed enrollment
application that the contractor is able to process to approval. 42 C.F.R. § 424.510(d)(1);
73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008). The date of filing is not the date on which

(Continued from preceding page.)

of the phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider
of services,” commonly shortened to “provider,” includes hospitals, critical access
hospitals, skilled nursing facilities, comprehensive outpatient rehabilitation facilities,
home health agencies, hospice programs, and a fund as described in sections 1814(g) and
1835(e) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between
providers and suppliers is important because they are treated differently under the Act for
some purposes.

> References are to the 2012 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
an enrollment application is mailed or otherwise transmitted. An enrolled physician may
bill Medicare for services provided Medicare-eligible beneficiaries up to 30 days prior to
the effective date of enrollment, if circumstances precluded enrollment before the
services were provided. Retroactive billing for up to 90 days prior to the effective date of
enrollment is permitted only in case of a Presidentially-declared disaster pursuant to 42
US.C. §§ 5121-5206. 42 C.F.R. § 424.521.

B. Issues
The issues in this case are:
Whether summary judgment is appropriate;

Whether CMS properly determined the effective date of Petitioner’s
Medicare enrollment and billing privileges.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

CMS has requested summary judgment. Summary judgment is not automatic upon
request but is limited to certain specific conditions. The Secretary’s regulations that
establish the procedure to be followed in adjudicating Petitioner’s case are at 42 C.F.R.
pt. 498. 42 C.F.R. § 424.545(a)(1). The regulations do not establish a summary
judgment procedure or recognize such a procedure. However, the Departmental Appeals
Board (the Board) has long accepted that summary judgment is an acceptable procedural
device in cases adjudicated pursuant to 42 C.F.R. pt. 498. See, e.g., Ill. Knights Templar
Home, DAB No. 2274 at 3-4 (2009); Garden City Med. Clinic, DAB No. 1763 (2001),
Everett Rehab. & Med. Ctr., DAB No. 1628 at 3 (1997). The Board also has recognized
that the Federal Rules of Civil Procedure do not apply in administrative adjudications
such as this, but the Board has accepted that Federal Rule of Civil Procedure 56 and
related cases provide useful guidance for determining whether summary judgment is
appropriate. Furthermore, a summary judgment procedure was adopted as a matter of
judicial economy within my authority to regulate the course of proceedings and made
available to the parties in the litigation of this case by my Prehearing Order dated
September 27, 2013. The parties were given notice by the Prehearing Order that
summary judgment is an available procedural device and that the law as it has developed
related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. In determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-moving party,
rawing all reasonable inferences in that party’s favor. The party requesting summary
judgment bears the burden of showing that there are no genuine issues of material fact for
trial and/or that it is entitled to judgment as a matter of law. Generally, the non-movant
may not defeat an adequately supported summary judgment motion by relying upon the
lenials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Senior
Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010) (and cases cited therein). See
also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The standard for
leciding a case on summary judgment and an ALJ’s decision-making in deciding a
summary judgment motion differs from resolving a case after a hearing. On summary
judgment, the ALJ does not make credibility determinations, weigh the evidence, or
lecide which inferences to draw from the evidence, as would be done when finding facts
after a hearing on the record. Rather, on summary judgment the ALJ construes the
evidence in a light most favorable to the non-movant and avoids deciding which version
of the facts is more likely true. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291 at 5
(2009). The Board also has recognized that on summary judgment it is appropriate for
the ALJ to consider whether a rational trier of fact could find that the party’s evidence
would be sufficient to meet that party’s evidentiary burden. Dumas Nursing and Rehab.,
L.P., DAB No. 2347 at 5 (2010). The Secretary has not provided for the allocation of the
burden of persuasion or the quantum of evidence in 42 C.F.R. pt. 498. However, the
Board has provided some persuasive analysis regarding the allocation of the burden of
persuasion in cases subject to 42 C.F.R. Part 498. Batavia Nursing and Convalescent
Ctr., DAB No. 1904 (2004), aff’d, Batavia Nursing & Convalescent Ctr. v. Thompson,
129 Fed. App’x 181 (6th Cir. 2005).

The material facts in this case are not disputed and there is no genuine dispute as to any
material fact that requires a trial. The issues in this case that require resolution are issues
of law related to the interpretation and application of the regulations that govern
enrollment and billing privileges in the Medicare program to the undisputed facts of this
case. Accordingly, summary judgment is appropriate.

2. Pursuant to 42 C.F.R. § 424.520(d), Petitioner’s effective date of
Medicare enrollment was February 12, 2013, the date on which NGS
received a signed Medicare enrollment application from Petitioner that
could be processed to approval.

3. Pursuant to 42 C.F.R. § 424.521(a)(1), Petitioner was authorized to
bill Medicare for services provided to Medicare-eligible beneficiaries
up to 30 days prior to Petitioner’s effective date of enrollment, i.e.
beginning on January 13, 2013.

The facts are not disputed and all inferences are drawn in favor of Petitioner. Petitioner
is a physician practicing internal medicine and geriatric medicine. CMS Ex. 5 at 11.
Petitioner submitted a Medicare enrollment application to the Medicare contractor, NGS.
CMS Ex. 5. NGS received Petitioner’s application on February 12, 2013. CMS Ex. 5 at
1-2; CMS Ex. 16 at 2. Petitioner does not dispute that NGS received his enrollment
application on February 12, 2013. RFH; CMS Ex. 15 at 1. Although Petitioner has
offered the “Express Mail” receipt dated January 30, 2013, which I treat as P. Ex. 1, that
customer copy does not show receipt by NGS prior to February 12, 2013. On April 18,
2013, NGS requested additional information from Petitioner in order to complete the
processing of his application. CMS Ex. 6; CMS Ex. 16 at 2. Petitioner sent NGS the
requested information on April 25, 29, and 30, 2013, and May | and 16, 2013. CMS Exs.
7-11; CMS Ex. 16 at 2. NGS notified Petitioner by letter dated May 21, 2013, that
Petitioner’s enrollment application was approved with an effective date of January 13,
2013. CMS Ex. 12. The NGS letter was clearly in error to the extent it suggested that the
effective date of Petitioner’s enrollment in Medicare and billing privileges was January
13, 2013. The effective date of enrollment is the later of the date the Medicare contractor
received a signed enrollment application it could process to approval or the date the
enrolled physician began providing services at the new location. 42 C.F.R.

§§ 424.510(d)(1), 424.520(d); 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008). In this case,
there is no dispute that the signed enrollment application that was ultimately processed to
completion was received by NGS on February 12, 2013. Therefore, January 13, 2013, is
actually the beginning of the period for which retrospective billing is permitted, not the
effective date of enrollment. 42 C.F.R. § 424.521(a)(1).

Petitioner contends that he should be permitted to bill for services he began providing on
January 2, 2013, to Medicare beneficiaries in a nursing home. He argues in his request
for hearing that he sent his Medicare enrollment application by Express Mail to an
address for a Medicare office in Binghamton, New York that previously served his area.
Petitioner asserts that a postal clerk gave him the wrong address for the Medicare office.
Petitioner states that the application was returned to him on February 8, 2013, and he sent
it by certified mail the next morning to NGS in Indianapolis, Indiana. Petitioner does not
dispute that NGS actually received his enrollment application on February 12, 2013.
Petitioner contends that the “delay was due to extenuating circumstances beyond [his]
control due to wrong address, provided by the postal clerk.” RFH; CMS Ex. 15 at 1.

There are no material issues of fact in dispute. I accept as true that Petitioner first sent
is application to an incorrect Medicare office based on an erroneous address given him
by a postal clerk. But that fact has no impact on the decision in this case. Petitioner’s
enrollment application was not received by NGS until February 12, 2013, which was
after Petitioner began providing services at his new practice location. The enrollment

application received by NGS on February 12, 2013, was the application that NGS was
able to process to completion. Pursuant to 42 C.F.R. § 424.520(d), the receipt of the
application was after the date Petitioner began delivering services at his new location, and
the earliest possible effective date for Petitioner’s enrollment and billing privileges was
February 12, 2013, the date of receipt of the application. Retrospective billing is only
permitted for 30 days prior to the effective date of enrollment and billing privileges, in
the absence of a Presidentially-declared disaster. 42 C.F.R. § 424.521. Therefore,
Petitioner can bill for qualified services to Medicare-eligible beneficiaries delivered on
and after January 13, 2013.

I have no authority to grant Petitioner equitable relief in the form of an earlier effective
date of enrollment. US Ultrasound, DAB No. 2302 at 8 (2010), (“[nJeither the ALJ nor
the Board is authorized to provide equitable relief by reimbursing or enrolling a supplier
who does not meet statutory or regulatory requirements.”) Petitioner points to no source
of authority for me to grant him an exemption from regulatory compliance. Moreover, I
ave no authority to declare statutes or regulations invalid or ultra vires.
18661CPayday.com, L.L.C., DAB No. 2289 at 14 (2009) (‘“[a]n ALJ is bound by
applicable laws and regulations and may not invalidate either a law or regulation on any
ground.”).

Petitioner’s assertion that he received erroneous information from a postal clerk,
ostensibly a federal employee, may be construed to be an estoppel argument. However, it
is well-established that: (1) estoppel cannot be the basis to require payment of funds

from the federal fisc; (2) estoppel cannot lie against the government, if at all, absent a
showing of affirmative misconduct, such as fraud; and (3) I am not authorized to order
payment contrary to law based on equitable grounds. It is well-settled that those who
deal with the government are expected to know the law and may not rely on the conduct
of government agents contrary to law. See, e.g., Office of Personnel Mgmt. v. Richmond,
496 U.S. 414 (1990); Heckler v. Cmty. Health Servs. of Crawford County, Inc., 467 U.S.
51 (1984); Oklahoma Heart Hosp., DAB No. 2183 at 16 (2008); Wade Pediatrics, DAB
No. 2153 at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th Cir. 2009); US Ultrasound, DAB
No. 2302 at 8 (2010). Here, Petitioner has not alleged affirmative misconduct on behalf
of CMS’s representatives, and any argument that amounts to a claim of equitable estoppel
must be rejected.

III. Conclusion

For the foregoing reasons, I conclude that the effective date of Petitioner’s Medicare
enrollment and billing privileges was February 12, 2013, with a period for retrospective
billing beginning on January 13, 2013.

/s/
Keith W. Sickendick
Administrative Law Judge

